UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------x
MICHAEL PERKINS,

                                            Plaintiff,
                                                                          MEMORANDUM AND ORDER
                 - against -                                                17-CV-423 (RRM) (PK)

NEW YORK CITY, et al.,

                                             Defendants.
----------------------------------------------------------------------x
ROSLYNN R. MAUSKOPF, United States District Judge.

        Pro se plaintiff Michael Perkins (“Perkins” or “Plaintiff”) brings this civil rights action

against six members of the New York City Police Department (“NYPD”) who allegedly

subjected him to unduly suggestive identification procedures, used excessive force in order to

compel his participation in a lineup, and falsified police reports and suppression hearing

testimony relating to Perkins’ use of a weapon during an August 9, 2015, robbery. The

defendants – Sergeant Jackson, Detectives Anthony Lafemina and Joseph Hickey, and Officers

Christian Valenzuela, Keenen Adams-Edwards, and Jonathan Diaz-Mojica (collectively,

“Defendants”) – now move pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure to

dismiss various constitutional claims which they perceive as having been raised in Perkins’

Second Amended Complaint (the “SAC”). For the reasons stated below, Defendants’ motion is

granted in part and denied in part and Perkins is granted leave to file a third amended complaint

within thirty (30) days of the date of this Memorandum and Order.

                                               BACKGROUND

        Unless otherwise indicated, the following facts are taken from the SAC (Doc. No. 31),

the non-conclusory allegations of which are assumed to be true for purposes of this Order. On

the evening of August 9, 2015, Jordan Card reported to the police that he had been robbed.

(SAC at 3 & Ex. A.) After interviewing Card, who described the perpetrator as a black man with
a “lazy eye,” Officers Valenzuela, Adams-Edwards, and Diaz-Mojica showed Card a single

photograph of Perkins and asked him if it depicted the perpetrator. (Id.) Card answered in the

affirmative. (Id.)

       Shortly thereafter, Detective Lafemina prepared a six-person photo array, placing the

photograph Card had just seen in position number 4. (Id. at 3 & Ex. B.) Lafemina showed the

array to Card about 45 minutes after Card had first identified Perkins’ picture. (Id.) Card again

identified Perkins. (Id.)

       Later on August 9, Officers Adams-Edwards and Diaz-Mojica prepared police reports

which, according to Perkins, contained false information. Adams-Edwards reported that Perkins

was in possession of a boxcutter and Diaz-Mojica reported that Card claimed to have been

robbed at knifepoint. (Id. at 4–5 & Exs. C, D.) The latter report was inconsistent with Card’s

grand jury testimony, in which he denied having seen a weapon or any other object in the

perpetrator’s hand. (Id. at 5 & Ex. E.) The two officers later repeated these allegedly false

statements at a pre-trial Wade hearing.

       On the evening of August 22, 2015, while in police custody, Perkins informed Lafemina

that he was already represented by The Legal Aid Society’s Criminal Defense Division, provided

the detective with his attorney’s contact information, and “invoked his right to counsel.” (Id. at 4

& Ex. F.) Nonetheless, sometime on August 23, 2015, Lafemina asked Perkins to sit in a lineup

without his attorney present. (Id. at 4.) When Perkins refused, Lafemina and other officers

“assaulted” him and forced him to participate. (Id.) According to the SAC, the officers

handcuffed him to a wall and placed him in leg irons, then placed him in seat number 4 – the

same position in which Perkins’ photograph appeared in the photo array. (Id.)

       According to Perkins, the restraints forced him to sit in a “bent position.” (Id.) Since

Perkins’ face was not visible to those viewing the lineup, Detective Hickey entered the room in


                                                 2
which he and the fillers were seated, placed Perkins in a headlock, and lifted Perkins’ head. (Id.)

Hickey took these actions while Card was viewing the lineup. (Id.) Card identified Perkins. (Id.

at Ex. H, p. 31.)

        The Court will take judicial notice of the fact that, on August 23, 2015, Lafemina signed

a Criminal Court complaint charging Perkins with two counts of robbery in the first degree, one

count of assault in the first degree, and 16 lesser offenses. He was subsequently indicted on 14

counts, including the two counts of robbery in the first degree and the count charging assault in

the first degree.

        This Action

        Over one year after his arrest, Perkins commenced this civil rights action. The caption of

his original complaint (Doc. No. 1) – which was allegedly delivered to prison authorities at the

Brooklyn Detention Complex on November 16, 2016, but not filed until January 24, 2017 –

listed six defendants: The City of New York, Detective Lafemina, Sergeant Jackson, Officer

Valenzuela, and two John Does. However, the body of the complaint listed the “Commander or

Chief or Commissioner” of the New York City Police Department as a defendant, in lieu of the

City of New York.

        The original complaint contained the allegations regarding the August 9, 2015,

photographic identification procedures and the August 23, 2015, lineup which are discussed

above. However, the pleading did not specifically allege any constitutional violations with

respect to the identification procedures, other than to allege that Lafemina violated Perkin’s

Eighth and Fourteenth Amendment rights by assaulting him, placing him in handcuffs and leg

irons, and forcing him to participate in the lineup. The pleading specifically accused Sergeant

Jackson of failing to supervise his subordinates, but did not contain any allegations concerning




                                                 3
the City or the NYPD Commissioner. The complaint sought $5.5 million for the violation of

Perkins’ constitutional rights.

       On December 6, 2016, after being transferred to Rikers Island, Perkins delivered an

amended complaint to the prison authorities which – like the original complaint – was filed on

January 24, 2017. The amended pleading was almost identical to the original complaint, with

three exceptions. First, it added a paragraph alleging that Perkins provided Lafemina with his

attorney’s contact information and invoked his right to counsel on August 22, 2015. (Am.

Compl. (Doc. No. 3) at 3–4.) Second, it added a paragraph explaining that the NYPD

“Commander and Chief and Commissioner” had failed to “properly train” the officers who

violated his Eighth and Fourteenth Amendment rights. (Id. at 4.) Third, it requested punitive

damages of $11 million in addition to the $5.5 million in “actual damages.” (Id. at 4–5.)

       In a sua sponte order dated June 20, 2017, the Court granted Perkins permission to

proceed in forma pauperis, but dismissed his claims against the City and the NYPD

Commissioner. The Court directed service of process on the remaining three defendants and

issued a Valentin order, requesting that the Corporation Counsel assist Perkins in identifying the

Doe defendants.

       Corporation Counsel did not immediately comply with the Valentin order. Rather,

Corporation Counsel moved to stay the case pending the outcome of Perkins’ state-court

criminal proceedings. As a result, the case remained stayed until sometime after September 29,

2017, when Perkins was convicted, upon his plea of guilty, of attempted robbery in the third

degree and sentenced to two to four years’ imprisonment.

       In late October 2017, Perkins moved to amend his pleadings to add as defendants several

more police officers whose involvement in Perkins’ case had been revealed during a pre-trial

Wade hearing. (Doc. No. 27.) Corporation Counsel consented to the amendment and, in an


                                                4
order dated December 6, 2017, Magistrate Judge Pollak granted that motion. In that order, Judge

Pollak requested that Corporation Counsel provide addresses for the newly named defendants:

Detective Hickey and Officers Adams-Edwards and Diaz-Mojica.

       The Second Amended Complaint

       Although the SAC repeats the allegations contained in Perkins’ prior pleadings, it

contains some new allegations. First, it alleges that Officer Adams-Edwards falsified a police

report and testified falsely at the Wade hearing by claiming that Perkins was in possession of a

boxcutter. Second, it alleges that Officer Diaz-Mojica falsified a police report and testified

falsely at the Wade hearing by claiming that Perkins robbed Card at knifepoint. Third, the SAC

adds details regarding Detective Hickey’s actions during the lineup, stating that Hickey placed

Perkins in a “head-lock” in order to force him to lift his head during the lineup. In support of the

first two of these allegations, the SAC attaches excerpts of the Wade hearing transcript

containing the allegedly false testimony, (SAC, Ex. C, at 81, Ex. D), and a portion of the grand

jury transcript in which Card stated that he did not see a weapon or any other object in Perkins’

hand, (id., Ex. E). In support of the third allegation, the SAC attaches a portion of the Wade

hearing transcript in which Lafemina describes a “struggle” during the lineup. (Id., Ex. H).

       Like the prior pleadings, the SAC does not contain causes of action. However, the SAC

specifically alleges 1) that Lafemina violated Perkins’ Sixth Amendment rights by forcing him to

sit for a lineup without his attorney present and 2) that Hickey violated Perkins’ Eighth and

Fourteenth Amendment rights by using excessive force.

       The Motion to Dismiss

       The seven points raised in Defendants’ Memorandum of Law in Support of the Motion to

Dismiss (“Defendants’ Memo”) are not predicated solely on allegations drawn from the SAC.

Rather, they rely in part on facts drawn from documents relating to Perkins’ state-court criminal


                                                 5
proceedings, which are attached to the Declaration of Christopher G. Arko in Support of

Defendants’ Motion to Dismiss (the “Arko Declaration”). Those documents include a Criminal

Court Complaint signed by Lafemina on August 23, 2015, (Arko Declaration at Ex. E); an

NYPD Online Prisoner Arraignment Form, indicating that Perkins was arraigned on the Criminal

Court Complaint on August 25, 2015, (id. at Ex. I); a state Supreme Court indictment charging

Perkins with robbery in the first degree and seven other felonies, (id. at Ex. F); excerpts of

transcripts of various Supreme Court proceedings, including a Wade hearing and a September

18, 2017, appearance at which Perkins pled guilty to attempted robbery in the third degree, (id. at

Exs. B, C, D, H); and a certificate of disposition reflecting that Perkins was sentenced to two to

four years’ imprisonment on September 29, 2017, (id. at Ex. G).

       Five of the seven points raised in Defendants’ Memo rely on the evidence in the Arko

Declaration. First, relying on evidence that Perkins pled guilty, Defendants argue that any

constitutional claims arising from the suggestive identification procedures must be dismissed

because the identification evidence was never presented at a trial. Second, relying on the

transcript of the Wade hearing, Defendants argue that Perkins is collaterally estopped from

asserting any claims relating to the constitutionality of the identification procedures, since these

claims were already resolved in state court. Third, again relying on evidence that Perkins pled

guilty, Defendants argue that the claims that Adams-Edwards and Diaz-Mojica fabricated

evidence do not rise to the level of a constitutional violation because Perkins was not deprived of

his liberty as a result of the fabrication. Fourth, relying on evidence that Perkins had not been

arraigned at the time of the lineup, Defendants argue that Perkins’ Sixth and Fifth Amendment

rights were not violated when he was forced to sit for a lineup without his attorney present.

Fifth, relying on evidence that Perkins was not convicted until September 2017, Defendants

argue that any Eighth Amendment claims relating to the events of August 2015 must fail.


                                                  6
       The remaining two arguments do not rely on the evidence attached to the Arko

Declaration. First, Defendants argue that the non-conclusory allegations of the SAC are

insufficient to state an excessive force claim. Second, Defendants argue that the supervisory

liability claims fail because Perkins 1) has not established a constitutional violation by any other

defendants and 2) has not established personal involvement by Sergeant Jackson.

       Perkins has not responded to Defendants’ motion to dismiss, despite ample opportunities

to do so. However, “the failure to oppose does not, by itself, justify dismissal.” Burnham v. U.S.

Customs, No. 2:12-CV-157, 2013 WL 1345154, at *1 (D. Vt. Apr. 2, 2013) (citing Goldberg v.

Danaher, 599 F.3d 181, 183–84 (2d Cir.2010); McCall v. Pataki, 232 F.3d 321, 322–23 (2d Cir.

2000)). “If a complaint is sufficient to state a claim on which relief can be granted, the plaintiff’s

failure to respond to a Rule 12(b)(6) motion does not warrant dismissal.” McCall, 232 F.3d at

323.

                                    STANDARD OF REVIEW

       To survive a motion to dismiss under Rule 12(b)(6), a complaint must plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). In considering such a motion, courts must “constru[e] the complaint liberally,

accepting all factual allegations in the complaint as true, and drawing all reasonable inferences in

the plaintiff’s favor.” Leibowitz v. Cornell Univ., 445 F.3d 586, 590 (2d Cir. 2006). However,

this tenet “is inapplicable to legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In

addition, in reviewing the sufficiency of the allegations in this case, the Court must be mindful

that a “document filed pro se is to be liberally construed and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers.” Boykin v. KeyCorp, 521 F.3d 202, 214 (2d Cir. 2008) (quoting Erickson v. Pardus,

551 U.S. 89, 94 (2007)).


                                                  7
       A claim will have “facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678. “A complaint is properly dismissed where, as a matter of law,

‘the allegations in a complaint, however true, could not raise a claim of entitlement to relief.’”

Hayles v. Aspen Properties Grp., LLC, No. 18-2683, 2019 WL 3283051 (2d Cir. July 22, 2019)

(summary order) (quoting Twombly, 550 U.S. at 558). “A pleading that offers only ‘labels and

conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’” Id.

(quoting Twombly, 550 U.S. at 555).

       Because “a Rule 12(b)(6) motion challenges the facts alleged on the face of the complaint

... or, more accurately, the sufficiency of the statements in the complaint,” see Cortec Indus., Inc.

v. Sum Holding L.P., 949 F.2d 42, 47 (2d Cir. 1991) (internal citations omitted), cert. denied sub

nom. Cortec Indus., Inc. v. Westinghouse Credit Corp., 503 U.S. 960 (1992), only certain matters

outside of the four corners of a plaintiff’s pleading may be considered in assessing the

complaint’s sufficiency. When determining the sufficiency of a plaintiff’s claim for Rule

12(b)(6) purposes, “consideration is limited to the factual allegations in [the plaintiff’s pleading]

..., to documents attached to the complaint as an exhibit or incorporated in it by reference, to

matters of which judicial notice may be taken, or to documents either in [the plaintiff’s]

possession or of which [the plaintiff] had knowledge and relied on in bringing suit.” Brass v. Am.

Film Technologies, Inc., 987 F.2d 142, 150 (2d Cir. 1993) (citing Cortec, 949 F.2d at 47-48).

       Under the Federal Rules of Evidence, courts may only take judicial notice of facts that

are “not subject to reasonable dispute.” Fed. R. Evid. 201(b). Such facts must either be “(1)

generally known within the territorial jurisdiction of the trial court or (2) capable of accurate and

ready determination by resort to sources whose accuracy cannot reasonably be questioned.” Id.

“It is well established that a court considering a motion pursuant to Rule 12(b)(6) may take


                                                  8
judicial notice of arrest reports, certificates of disposition, criminal complaints, DD5s, and

indictments.” McLennon v. New York City, No. 13-CV-128 (KAM) (SMG), 2015 WL 1475819,

at *4 (E.D.N.Y. Mar. 31, 2015) (citing Liang v. City of New York, No. 10–CV–3089 (ENV)

(VVP), 2013 WL 5366394, at *5 (E.D.N.Y. Sept. 24, 2013)). However, where a court takes

judicial notice of such documents, it does so only “in order to determine what statements [the

public records] contained ... not for the truth of the matters asserted.” Monroe v. Myskowsky,

No. 12-CV-5513 (KPF), 2014 WL 496872, at *1 n.3 (S.D.N.Y. Feb. 6, 2014) (quoting Roth v.

Jennings, 489 F.3d 499, 509 (2d Cir. 2007)). Similarly, a court “may take judicial notice of the

documents filed in state court to establish the existence of the suppression motion and its denial,

but not for the truth of the matters asserted therein.” Wheeler v. Slanovec, No. 16-CV-9065

(KMK), 2019 WL 2994193, at *2 n.4 (S.D.N.Y. July 9, 2019) (citing Kramer v. Time Warner,

Inc., 937 F.2d 767, 774 (2d Cir. 1991)).

                                            DISCUSSION

         Perkins’ SAC specifically alleges that this is a civil rights action brought pursuant to 42

U.S.C. § 1983. “Section 1983 ‘is not itself a source of substantive rights,’ but merely provides ‘a

method for vindicating federal rights elsewhere conferred.’” Albright v. Oliver, 510 U.S. 266,

271 (1994) (quoting Baker v. McCollan, 443 U.S. 137, 144, n.3 (1979)); Patterson v. Cty. of

Oneida, N.Y., 375 F.3d 206, 225 (2d Cir. 2004). “To establish a claim under 42 U.S.C. § 1983, a

plaintiff must show that there has been a denial of a right, privilege, or immunity secured by the

Constitution or laws of the United States and that the deprivation of such right occurred under

color of state law.” Watts v. New York City Police Dep’t, 100 F. Supp. 3d 314, 322 (S.D.N.Y.

2015).

         The first step in analyzing a § 1983 claim “is to identify the specific constitutional right

allegedly infringed.” Albright, 510 U.S. at 271 (citing Graham v. Connor, 490 U.S. 386, 394


                                                   9
(1989), and Baker, 443 U.S. at 140). The SAC expressly alleges that Lefamina violated Perkins’

Sixth Amendment rights by forcing him to sit for a lineup without notifying his attorney, that

Lafemina and Hickey violated his Eighth and Fourteenth Amendment rights by using excessive

force, and that Sergeant Jackson is liable for these constitutional violations because he or she

failed to properly supervise his subordinates. The SAC does not specify the constitutional rights

allegedly violated by the unduly suggestive lineup procedures and the allegedly false statements

by defendants Adams-Edwards and Diaz-Mojica. Defendants have filled the void by construing

these allegations as asserting violations of Perkins’ due process right to a fair trial. For purposes

of this motion, the Court assumes that Defendants are correct.

   A. Suggestive Identification Procedures

       The first point in Defendants’ Memo argues that Perkins cannot assert that the allegedly

suggestive identification procedures violated his due process right to a fair trial because he pled

guilty. “A defendant has a due process right not to be the object of suggestive police

identification procedures that create ‘a very substantial likelihood of irreparable

misidentification.’” United States v. Thai, 29 F.3d 785, 807 (2d Cir. 1994) (quoting United

States v. Concepcion, 983 F.2d 369, 377 (2d Cir. 1992)). As the Second Circuit has explained:

“Suggestive procedures are disapproved ‘because they increase the likelihood of

misidentification,’ and it is the admission of testimony carrying such a ‘likelihood of

misidentification which violates a defendant’s right to due process.’” Wray v. Johnson, 202 F.3d

515, 524 (2d Cir. 2000) (quoting Neil v. Biggers, 409 U.S. 188, 198 (1972)). Thus, it is not a

suggestive identification alone that violates the Constitution; “rather, the constitutional violation

is that [the criminal defendant’s] right to a fair trial was impaired by the admission of testimony

regarding the unreliable identification.” Wray v. City of New York, 490 F.3d 189, 193 (2d Cir.




                                                 10
2007) (emphasis added). In other words, “the due process focus is principally on the fairness of

the trial, rather than on the conduct of the police.” Wray, 202 F.3d at 524.

        In this case, the Court will take judicial notice of the fact that a state-court judge

suppressed evidence of the photo array and lineup identifications. (See Arko Declaration, Ex. C

(Doc. No. 74-3) at 130.) The judge did not suppress the identification evidence relating to the

photographic showups, in which a single picture of Perkins was displayed to witnesses.

However, that evidence was not admitted at trial because Perkins pled guilty. Accordingly, even

if Defendants engaged in unduly suggestive identification procedures, these actions did not

violate Perkins’ due process right to a fair trial.

        Even if the tainted evidence had not been suppressed and had been introduced a trial,

Perkins would not have a claim for damages against Defendants. “While a constitutional

violation occurs when an unduly suggestive identification is admitted at trial, a plaintiff may not

recover damages for such a violation if there is an intervening cause of that damage.” Delamota

v. City of New York, 683 F. App’x 65, 67 (2d Cir. 2017) (summary order) (citing Wray, 490 F.3d

at 193–94). In cases in which a trial judge denies suppression of identification evidence

notwithstanding unduly suggestive procedures, the trial court’s action constitutes such an

intervening cause. See Delamota, 683 F. App’x at 67; Wray, 490 F.3d at 193–94. Accordingly,

there is no need to address the merits of the suppression rulings or to consider Point II of

Defendants’ Memo, which raises the question of whether Perkins is collaterally estopped from

challenging these rulings.

    B. The Allegedly Falsified Testimony

        Point III of Defendants’ Memo argues that because Perkins pled guilty, he cannot assert

due process claims against Adams-Edwards and Diaz-Mojica for falsifying evidence in police

reports and testifying falsely at the Wade hearing. “When a police officer creates false


                                                      11
information likely to influence a jury’s decision and forwards that information to prosecutors, he

violates the accused’s constitutional right to a fair trial, and the harm occasioned by such an

unconscionable action is redressable in an action for damages under 42 U.S.C. § 1983.” Ricciuti

v. N.Y.C. Transit Auth., 124 F.3d 123, 130 (2d Cir. 1997). However, “the standard in Ricciuti

restricts fair trial claims based on fabrication of information to those cases in which an (1)

investigating official (2) fabricates information (3) that is likely to influence a jury’s verdict, (4)

forwards that information to prosecutors, and (5) the plaintiff suffers a deprivation of life, liberty,

or property as a result.” Garnett v. Undercover Officer C0039, 838 F.3d 265, 279 (2d Cir. 2016)

(citing Ricciuti, 124 F.3d at 130). “The deprivation [of liberty] need not be in the form of post-

trial confinement.” Soomro v. City of New York, 174 F. Supp. 3d 806, 815 (S.D.N.Y. 2016). A

plaintiff “can establish a deprivation of liberty through the number of court appearances a

plaintiff made post-arraignment, constraints such as bail requirements, a period of incarceration

or travel restrictions.” Loftin v. City of New York, No. 15-CV-5656 (MKB), 2017 WL 3614437,

at *8 (E.D.N.Y. Aug. 21, 2017).

        In arguing that Perkins has not met the Ricciuti standard, Defendants assume that Perkins

is seeking to recover for his post-conviction deprivation of liberty. Defendants argue that

Perkins’ guilty plea was a “superseding cause” of his conviction and imprisonment, which

precludes liability for damages arising out of his conviction and incarceration. (Defendants’

Memo at 10.) In addition, they argue that the alleged falsehoods – which related solely to

Perkins’ possession of a weapon during the alleged robbery – were “not material to the crime of

which he was convicted, and therefore have no legal relevance to his detention.” Id. at 11.

        The Court agrees with Defendants that Perkins cannot recover for his post-conviction

incarceration. Here, as in Barmapov v. Barry, No. 09-CV-3390 (RRM) (RML), 2011 WL 32371

(E.D.N.Y. Jan. 5, 2011), that deprivation of liberty “was ultimately caused, not by purportedly


                                                  12
fabricated evidence, but by [the plaintiff’s] decision to plead guilty.” Id. at *6. “Plaintiff’s

guilty plea constitutes a ‘superseding cause of [Plaintiff’s] conviction and imprisonment,’”

precluding Plaintiff from recovering damages arising out of his conviction and incarceration. Id.

(citing Townes v. City of New York, 176 F.3d 138, 147 (2d Cir. 1999)). Moreover, because

Perkins ultimately pled guilty to attempted robbery in the third degree – a charge which does not

require proof of possession of a weapon – the alleged fabrications had no apparent effect on

Perkins’ decision to plead guilty.

       Perkins does not allege that he was subjected to pre-conviction deprivations of liberty,

much less that such deprivations of liberty resulted from the alleged fabrications. Accordingly,

Defendants’ motion does not raise – and the Court does not consider – the issue of whether

claims arising from pre-conviction deprivations of liberty caused by false police statements could

survive a guilty plea.

   C. Right to Counsel

       The SAC expressly alleges that Lafemina violated Perkins’ Sixth Amendment right to

counsel by conducting a lineup without Perkins’ attorney present. Defendants move to dismiss

this Sixth Amendment claim on the ground that Perkins’ right to counsel did not attach until he

was arraigned on August 25, 2015 – two days after the lineup. In addition, although the SAC

does not mention the Fifth Amendment, Defendants argue that any Fifth Amendment claim

would be baseless because Perkins does not allege that he was subjected to interrogation or the

functional equivalent of interrogation.

       1. The Sixth Amendment Claim

       It has long “been firmly established that a person’s Sixth and Fourteenth Amendment

right to counsel attaches only at or after the time that adversary judicial proceedings have been

initiated against him.” Kirby v. Illinois, 406 U.S. 682, 688 (1972). Judicial proceedings can be


                                                  13
initiated “by way of formal charge, preliminary hearing, indictment, information, or

arraignment.” United States v. Black, 918 F.3d 243, 256 (2d Cir. 2019) (citing Brewer v.

Williams, 430 U.S. 387, 398 (1977)). Thus, the Supreme Court has “recognized a defendant’s

right to counsel at postindictment, police-organized identification procedures.” Perry v. New

Hampshire, 565 U.S. 228, 242 (2012) (citing United States v. Wade, 388 U.S. 218, 233, 235–36

(1967)). However, the Sixth Amendment does not apply to a stationhouse lineup that occurs

“before the defendant had been indicted or otherwise formally charged with any criminal

offense.” Kirby, 406 U.S. at 684.

       In this case, it is clear that Perkins was not formally charged until after he was identified

at the lineup. Documents attached to the SAC establish that Perkins was placed in the lineup at

approximately 12:30 p.m. on August 23, 2015. According to the Criminal Court Complaint,

Lefamina did not arrest Perkins or prepare the Criminal Court complaint until after Card

identified him at the lineup. Since judicial proceedings had not yet been initiated, Perkins’ right

to counsel had not yet attached at the time of the lineup and his Sixth Amendment rights were

not violated when he was compelled to participate in the lineup without counsel.

       The Court notes that the facts alleged in the SAC may make out a violation of New York

law. Under New York law, as under federal law, there is “no automatic entitlement to counsel at

pre-accusatory, investigatory lineups.” People v. Mitchell, 2 N.Y.3d 272, 274 (2004).

Accordingly, “law enforcement authorities ordinarily are not required to notify counsel of an

impending investigatory lineup absent a specific request to do so.” Id. However, “[e]ven before

the commencement of formal proceedings, … the right to counsel at an investigatory lineup will

attach … when a defendant in custody, already represented by counsel on an unrelated case,

invokes the right by requesting his or her attorney.” Id. “Once the right to counsel has been

triggered, the police may not proceed with the lineup without at least apprising the defendant’s


                                                 14
lawyer of the situation and affording the lawyer a reasonable opportunity to appear.” Id. at 274–

75.

       The SAC alleges that on August 22, 2015, while at the 77th Precinct, Perkins informed

Lefamina that he was represented by The Legal Aid Society, provided the detective with the

attorney’s contact information, and “invoked his right to counsel.” (SAC at 4.) The SAC

implies that Lefamina did not contact the lawyer, and forced Perkins to sit for the lineup without

his attorney present. However, even if Perkins could establish a violation of New York law, that

violation would not support a civil rights claim under 42 U.S.C. § 1983. “Section 1983 provides

a civil claim for violations of rights protected by the Constitution and laws of the United States,

not for violations arising solely out of state law.” Tshaka v. Benepe, No. 02-CV-5580 (ILG),

2003 WL 21243017, at *2 (E.D.N.Y. Apr. 9, 2003); see also Young v. County of Fulton, 160

F.3d 899, 902 (2d Cir. 1998) (violation of state law does not give plaintiff a § 1983 claim);

Pollnow v. Glennon, 757 F.2d 496, 501 (2d Cir. 1985) (“Clearly, a violation of state law is not

cognizable under § 1983.”).

       2. The Fifth Amendment

       The Court does not interpret the pro se Plaintiff’s pleadings as advancing a Fifth

Amendment claim. The Fifth Amendment guarantees that “no person ... shall be compelled in

any criminal case to be a witness against himself.” In Miranda v. Arizona, 384 U.S. 436 (1966),

the Supreme Court “established a number of ‘prophylactic rights,’ including the right to have

counsel present during custodial interrogation, so as to ‘assure that the individual is accorded his

privilege under the Fifth Amendment to the Constitution not to be compelled to incriminate

himself.’” United States v. Pinto-Thomaz, 357 F. Supp. 3d 324, 338 (S.D.N.Y. 2019) (quoting

Miranda, 384 U.S. at 439). However, “[a]bsent a police dominated interrogation, the fifth




                                                 15
amendment right to counsel does not attach.” Alexander v. Connecticut, 917 F.2d 747, 751 (2d

Cir. 1990).

       In this case, Perkins does not allege that he was interrogated, only that he was compelled

to participate in a lineup. The Fifth Amendment right to counsel is not applicable to pre-

indictment lineups because the right against self-incrimination is not violated by the exhibition of

physical characteristics. Kirby, 406 U.S. at 687. Accordingly, the Court does not perceive the

SAC as raising a Fifth Amendment Claim.

   D. The Eighth Amendment

       Although the SAC expressly alleges that Hickey’s use of excessive force during the

lineup violated Perkins’ Eighth and Fourteenth Amendment rights, Point VI of Defendants’

Memo correctly points out that the Eighth Amendment is inapplicable to this case. “[T]he

Eighth Amendment’s protection does not apply ‘until after conviction and sentence.’” United

States v. Walsh, 194 F.3d 37, 47 (2d Cir. 1999) (quoting Graham v. Connor, 490 U.S. 386, 392

n. 6 (1989)). The right of pretrial detainees to be free from excessive force amounting to

punishment is protected by the Due Process Clause of the Fourteenth Amendment. Id. (citing

Bell v. Wolfish, 441 U.S. 520, 535 (1979)).

       The SAC does not allege or even suggest that Perkins was a convict at the time of the

lineup. Accordingly, Perkins’ Eighth Amendment claim is dismissed. Defendants have not

raised – and the Court does not address – the question of whether the SAC makes out a

Fourteenth Amendment due process claim.

   E. The Sufficiency of the Excessive Force and Supervisory Liability Allegations

       Defendants raise two arguments relating to the sufficiency of the allegations in the SAC.

Point IV of Defendants’ Memo argues that the SAC fails to state a claim of excessive force




                                                16
against either Lafemina or Hickey. Point VI argues that Perkins has not stated a claim for

supervisory liability against Sergeant Jackson.

       1. Excessive Force Claims

       With respect to the first of these arguments, the Court agrees with Defendants that some

of the excessive force allegations against Lafemina are conclusory. Plaintiff alleges that

Lefamina and other officers “assaulted” him before handcuffing him and placing him in leg

irons. (SAC at 4.) “[A]ssault is a legal conclusion,” Santiago v. City of New York, No. 15-CV-

517 (NGG) (RER), 2016 WL 5395837, at *3 (E.D.N.Y. Sept. 27, 2016), aff’d, 697 F. App’x 36

(2d Cir. 2017), and “conclusory allegations about the alleged assault requires dismissal … for

failure to plead ‘enough facts to state a claim to relief that is plausible on its face.’” Santiago v.

City of New York, 697 F. App’x 36 (2d Cir. 2017) (quoting Twombly, 550 U.S. at 570).

Accordingly, any excessive force claim relating to this alleged assault is dismissed.

       Conversely, the allegations that Lefamina handcuffed Perkins to the wall and placed him

in leg irons and the allegations that Hickey placed Perkins in a headlock and lifted his head

during the lineup are not conclusory. Indeed, the incident involving Hickey is not only described

in some detail in the body of Perkins’ pleading, (SAC at 4), but is also described by Lafemina in

that portion of the Wade hearing transcript which is attached to the SAC as Exhibit H, (SAC, Ex.

H at 31). While Perkins does not allege that he suffered any physical injury as a result of these

actions, physical injury is not an element of an excessive force claim. See, e.g., Burgos v.

Aragone, No. 09-CV-3900 (GAY), 2013 WL 5526583, at *5 (S.D.N.Y. Sept. 30, 2013) (denying

summary judgment on excessive force claim despite the absence of any evidence of injury); Hart

v. Binghamton, No. 3:10-CV-1064, 2012 WL 1565085, at *5 (N.D.N.Y. May 2, 2012)

(“Excessive force is defined relative to the force reasonably believed necessary under the

circumstances, and is not determined by the nature of the resulting injuries sustained.”). Indeed,


                                                  17
“a litigant is entitled to an award of nominal damages upon proof of a violation of a substantive

constitutional right even in the absence of actual compensable injury.” Amato v. City of Saratoga

Springs, 170 F.3d 311, 317 (2d Cir. 1999). Accordingly, Defendants’ motion to dismiss the

excessive force claims arising from these specific allegations is denied.

       2. Supervisory Liability

       “It is well settled in this Circuit that ‘personal involvement of defendants in alleged

constitutional deprivations is a prerequisite to an award of damages under § 1983.’” Wright v.

Smith, 21 F.3d 496, 501 (2d Cir. 1994) (quoting Moffitt v. Town of Brookfield, 950 F.2d 880, 885

(2d Cir. 1991)). “[T]he general doctrine of respondeat superior does not suffice and a showing

of some personal responsibility of the defendant is required.” Johnson v. Glick, 481 F.2d 1028,

1034 (2d Cir.), cert. denied, 414 U.S. 1033 (1973). Thus, “a plaintiff ‘must show some tangible

connection between the constitutional violation alleged and [a] particular defendant.’” Griffin v.

Doe, 71 F. Supp. 3d 306, 318 (N.D.N.Y. 2014) (quoting Toole v. Connell, 9:04-CV-724

(LEK/DEP), 2008 WL 4186334, at *6 (N.D.N.Y. Sept. 10, 2008)).

       In this case, Perkins claims against Sergeant Jackson appear to rest solely on the doctrine

of respondeat superior. The SAC contains no factual allegations regarding Jackson, except for

the conclusory allegations that he “fail[ed] to supervise his subordinates.” (SAC at 4.) The SAC

does not even allege that he was present at the precinct during the lineup, much less that he was

involved in the identification procedure. Accordingly, the supervisory liability claim against

Jackson is dismissed. See Diggs v. Wood, No. 9:16-CV-554 (DNH/DJS), 2018 WL 4627120, at

*4 (N.D.N.Y. Aug. 16, 2018), report and recommendation adopted, 2018 WL 4623555

(N.D.N.Y. Sept. 26, 2018) (dismissing a supervisory liability claim against a Corrections

Sergeant in the absence of any “specific allegation” tying the sergeant to the alleged assault).




                                                 18
        3. Leave to Amend

        Although the Court dismisses the claim against Sergeant Jackson and the claim against

Detective Lafemina arising from the allegation that he “assaulted” Perkins, the Court grants

Perkins leave to amend his complaint. “A district court should grant a pro se litigant leave to

amend ‘at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.’” Ganley v. City of New York, 734 F. App’x 784, 786 (2d Cir. 2018)

(summary order) (quoting Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000)). Since the SAC

alleges that Perkins was unwilling to participate in the lineup without his attorney and since the

excerpt of Lafemina’s hearing testimony which is attached to the SAC concedes that physical

force was used in connection with the lineup, there is at least some indication that Perkins may

be able to state a valid claim of assault against Lafemina. Moreover, the fact that Perkins has

specifically named Sergeant Jackson – despite the fact that his rank does not appear on any of the

paperwork attached to the SAC – suggests that Jackson may have been personally involved in

the events that transpired at the precinct on August 22 and 23, 2015.

                                         CONCLUSION

        For the reasons set forth above, the Court grants Defendants’ motion to dismiss 1) due

process claims relating to the identification procedures and the allegedly false statements by

defendants Adams-Edwards and Diaz-Mojica, 2) Sixth Amendment claims (and Fifth

Amendment claims, if any) relating to the lineup, 3) all Eighth Amendment claims, 4) any

excessive force claims stemming from the allegation that Lefamina and other officers “assaulted”

Perkins, and 5) the supervisory liability claim against defendant Jackson. The motion to dismiss

is denied in all other respects.

        In light of Perkins’ pro se status, the Court grants Perkins leave to amend his excessive

force and supervisory liability claims. In amending his complaint, Perkins shall not re-allege the


                                                19
Fifth, Sixth, and Eighth Amendment claims discussed above, or the due process claims relating

to the identification procedures and the allegedly false statements by Officers Adams-Edwards

and Diaz-Mojica. However, if Defendants or this Court have misconstrued the constitutional

claims Perkins is seeking to raise, he can allege new claims based on the facts alleged in the

SAC.

       The amended complaint – which shall be captioned “Third Amended Complaint” and

bear Docket Number 17-CV-423 (RRM) (CLP) – shall be filed within thirty (30) days of the date

of this Memorandum and Order. If filed, the Third Amendment Complaint will supersede all

prior pleadings, so Perkins must re-allege all relevant facts. In addition, Perkins should state

separate causes of action for each of the constitutional violations he is alleging. If the Third

Amended Complaint is not filed, or not filed within the time allowed, the case will proceed only

with respect to those Fourteenth Amendment excessive force claims as to which the allegations

in the SAC were sufficient.

       This action is re-committed to the assigned magistrate judge for all pre-trial proceedings.

       The Clerk of Court is directed to send to Perkins by overnight mail a copy of this

Memorandum and Order and note that mailing on the docket sheet.

                                                      SO ORDERED.


Dated: Brooklyn, New York                             Roslynn R. Mauskopf
       September 27, 2019                             ___________________________________
                                                      ROSLYNN R. MAUSKOPF
                                                      United States District Judge




                                                 20
